EXHIBIT 10.2
EXTRACTION OIL & GAS, INC.
AMENDED AND RESTATED
2016 LONG TERM INCENTIVE PLAN

FORM OF
RESTRICTED STOCK UNIT (RSU) AGREEMENT
(Performance-Vesting)
(Share-Settled)



Grant Date:
March 16, 2020 (the “Grant Date”)
Name of Grantee:
[NAME OF GRANTEE] (the “Grantee” or “you”)
Target number of RSUs subject to Award:[TARGET NUMBER OF RSUs]Maximum number of
RSUs subject to Award:[MAXIMUM NUMBER OF RSUs]



This Restricted Stock Unit (RSU) Agreement (“Agreement”) is made and entered
into as of the Grant Date by and between Extraction Oil & Gas, Inc., a Delaware
corporation (the “Company”), and you.


WHEREAS, the Company has adopted the Extraction Oil & Gas, Inc. Amended and
Restated 2016 Long Term Incentive Plan (as amended from time to time, the
“Plan”), under which the Company is authorized to grant equity-based awards to
certain employees and service providers of the Company;


WHEREAS, the Company, in order to induce you to continue to dedicate service to
the Company and to materially contribute to the success of the Company, agrees
to grant you this award of Restricted Stock Units (“RSUs”);


WHEREAS, you acknowledge that a copy of the Plan has been furnished to you (and
is also publicly filed) and shall be deemed a part of this Agreement as if fully
set forth herein and the terms capitalized but not defined herein shall have the
meanings set forth in the Plan;


WHEREAS, you acknowledge that a copy of a prospectus that summarizes the terms
and conditions of the Plan has also been furnished to you in accordance with
applicable law; and


WHEREAS, you desire to accept the award of RSUs granted pursuant to this
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:


1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you, effective as of the Grant Date, as a matter of separate inducement
and not in lieu of any salary or other compensation for your services for the
Company, an award of RSUs (the “Award”) consisting of the number of RSUs set
forth above in accordance with the terms and conditions set forth herein and in
the Plan.


2.Settlement of RSUs. Subject to Sections 9 and 31, as soon as reasonably
practicable after the RSUs vest as provided in Section 5 or 6 (but in no event
later than March 15 following the end of the calendar year in which the RSUs
vest), the Company shall settle the vested RSUs in shares of Stock (“Shares”),
by delivering one Share for each such RSU, rounded down in the event of a
fraction. The Company, in its sole discretion, may elect to deliver the Shares
in either certificate form or in electronic, book-entry form, with such legends
or restrictions thereon as the Committee may determine to be necessary or
advisable in order to comply with applicable securities laws. You shall complete
and sign any documents and take any additional action that the Company may
request to enable it to deliver Shares on your behalf.





--------------------------------------------------------------------------------

EXHIBIT 10.2
3.No Stockholder Rights. Unless and until the RSUs are settled, you shall not
have any rights of ownership in or with respect to the RSUs, including voting
and Dividend Equivalent rights.


4.Restrictions; Forfeiture. The RSUs may not be sold, transferred or otherwise
alienated or hypothecated until they have been settled as described in Section
2. The RSUs may also be forfeited to the Company as provided in Sections 5 and
6.


5.Vesting Requirements. Subject to the terms and conditions of this Agreement
and the Plan, the RSUs shall vest subject to the satisfaction of both time-based
vesting conditions and a performance-based vesting conditions. None of the RSUs
shall be considered earned until all vesting conditions applicable to such RSUs
are fully satisfied. You shall be deemed to satisfy the time-based vesting
conditions upon your continuous provision of service to the Company or a Company
Affiliate as an employee or as an independent contractor in any managerial or
governance capacity, or as a member of the Board or a board of a Company
Affiliate (“Service”) from the Grant Date through the end of the final
Performance Period (as defined in Appendix A). The performance-based vesting
conditions shall be satisfied upon the achievement of the performance goals set
forth in Appendix A. Notwithstanding any provision of this Agreement to the
contrary, a maximum of 200% of the target number of RSUs reflected in the table
at the beginning of this Agreement shall be eligible to become vested. Except as
otherwise provided in Section 6, any RSUs that do not vest at the end of the
final Performance Period shall be forfeited.


6.Termination of Services.


a.Termination due to Death, Disability or Retirement. Notwithstanding Section 5,
if your Service is terminated (i) due to your death, (ii) upon your being unable
to perform your duties or fulfill your obligations to the Company by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months as determined by the Company and certified in writing by a
competent medical physician selected by the Company, or (iii) upon your
separation from Service when you (A) are at least age fifty-five (55), (B) have
at least ten (10) years of continuous Service and (C) have provided at least six
(6) months prior written notice to the Company, then the RSUs shall vest at the
end of each relevant Performance Period (or immediately, in respect of any
Performance Period that has already ended) based on the level of achievement of
the performance goals set forth in Appendix A. Any RSUs not vesting shall be
forfeited.


b.Change in Control. Notwithstanding Section 5, upon the occurrence of a Change
in Control, (i) for any portion of the RSUs for which the Performance Period has
ended prior to the date of the Change in Control, such RSUs shall vest based on
the level of achievement of the performance goals set forth in Appendix A for
the applicable Performance Period, and (ii) for any portion of the RSUs for
which the Performance Period has not ended prior to the date of the Change in
Control, the Company shall deem the Performance Period to end immediately prior
to the Change in Control, and such RSUs shall vest upon the Change in Control at
the greater of (A) assumed achievement of the performance goals set forth in
Appendix A at the “Target” level or (B) the actual level of achievement of the
performance goals set forth in Appendix A as of the Change in Control; and any
RSUs not vesting shall be forfeited.


c.Employment Agreement; Severance Plan. Notwithstanding anything in this
Agreement, in the event of any conflict between this Section 6 and the
provisions of (i) any written employment agreement between you and the Company
or (ii) any Company severance plan under which you are a participant with
respect to the vesting, acceleration or termination of



--------------------------------------------------------------------------------

EXHIBIT 10.2
equity awards upon a termination of your Service, the provisions most favorable
to you under either this Agreement or under such employment agreement or
severance plan, as applicable, shall control.


d.Other Terminations. If your Service is terminated under circumstances other
than as described above in this Section 6, then those RSUs that have not vested
as of the date of termination shall be forfeited to the Company.


7.Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
shall be considered to still be in the Service, provided that rights to the RSUs
during a leave of absence shall be limited to the extent to which those rights
were earned or vested when the leave of absence began.


8.Payment of Taxes. In connection with any disposition of Shares or cash
acquired pursuant to settlement of the Award, you (or any person permitted to
receive such disposition or payment in the event of your death) shall be
responsible for satisfying withholding taxes and other tax obligations relating
to the Award or payment. Such tax obligations shall be satisfied through net
withholding (which is a reduction of the amount of Shares or cash, as determined
by the Committee, otherwise issuable or deliverable pursuant to the Award or
payment) and the maximum number of Shares that may be so withheld shall be the
number of Shares that have an aggregate Fair Market Value on the date of
withholding or surrender equal to the aggregate amount of such tax liabilities
determined based on the greatest withholding rates for federal, state, local
and/or foreign tax purposes, including payroll taxes, that may be utilized
without creating adverse accounting treatment for the Company with respect to
the Award or payment, as determined by the Committee. You acknowledge that there
may be adverse tax consequences upon the transfer, vesting or settlement of the
Award, the disposition of the underlying Shares or cash and that you have been
advised, and hereby are advised, to consult a tax advisor prior to such
transfer, vesting, settlement, disposition or payment. You represent that you
are in no manner relying on the Board, the Committee, the Company or any of its
Affiliates or any of their respective managers, directors, officers, employees
or authorized representatives (including attorneys, accountants, consultants,
bankers, lenders, prospective lenders and financial representatives) for tax
advice or an assessment of such tax consequences.


9.Compliance with Securities Law and Plan Limits. Notwithstanding any provision
of this Agreement to the contrary, to the extent RSUs are otherwise settleable
in Shares but there are not sufficient Shares available for issuance under the
Plan, the Committee may elect to settle the RSUs in cash. Notwithstanding any
provision of this Agreement to the contrary, the issuance of Stock shall be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed. No
Stock shall be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock shall not be issued
hereunder unless (a) a registration statement under the Securities Act (the
“Act”) is at the time of issuance in effect with respect to the Shares issued or
(b) in the opinion of legal counsel to the Company, the Shares issued may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Act. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
has not been obtained; provided, however, that in such event, the Company shall
settle the vested portion of this Award through payment of cash having a Fair
Market Value equal to the number of Shares otherwise issuable. As a condition to
any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to



--------------------------------------------------------------------------------

EXHIBIT 10.2
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make Shares available for issuance.


10.Right of the Company and Affiliates to Terminate Employment or Services.
Nothing in this Agreement confers upon you the right to continue in the employ
of or performing services for the Company or any of its Affiliates, or interfere
in any way with the rights of the Company or any of its Affiliates to terminate
your employment or service relationship at any time. For purposes of this
Agreement, you shall be considered to be in Service as long as you remain in
Service or in the service of a corporation or a parent or subsidiary of such
corporation assuming or substituting a new award for this Award.


11.Corporate Acts. The existence of the RSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization, or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange, or other disposition of
all or any part of its assets or business, or any other corporate act or
proceeding.


12.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.


13.Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.


14.No Liability for Good Faith Determinations. The members of the Board shall
not be liable for any act, omission or determination taken or made in good faith
with respect to this Agreement or the RSUs granted hereunder.


15.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Shares or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, shall,
to the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. The Company may require you or your legal representative, heir,
legatee or distributee, as a condition precedent to such payment or issuance, to
execute a release and receipt therefor in such form as it shall determine.


16.No Guarantee of Interests. The Committee, the Board and the Company do not
guarantee the Stock of the Company from loss or depreciation.


17.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.


18.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.





--------------------------------------------------------------------------------

EXHIBIT 10.2
19.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.


20.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.


21.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


22.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.


23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.


24.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.


25.Amendment. This Agreement may be amended by the Board or by the Committee at
any time; provided that any amendment that would materially and adversely affect
your rights hereunder shall not be effective without your consent.


26.Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), all Shares granted and cash awarded under this
Agreement shall be subject to the provisions of any applicable clawback policies
or procedures adopted by the Company, which clawback policies or procedures may
provide for forfeiture and/or recoupment of such Shares and cash.
Notwithstanding any provision of this Agreement to the contrary, the Company
reserves the right, without your consent, to adopt any such clawback policies
and procedures, including such policies and procedures applicable to this
Agreement with retroactive effect.


27.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.


28.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of this Agreement
by facsimile or portable document format (.pdf) attachment to electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.2
29.Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, you agree, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports
and all other forms of communications) in connection with this and any other
award made or offered by the Company. Electronic delivery may be via a Company
electronic mail system or by reference to a location on a Company intranet to
which you have access. You hereby consent to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may be required to
deliver, and agree that your electronic signature is the same as, and shall have
the same force and effect as, your manual signature.


30.Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Award granted hereby; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement or severance
plan between the Company (or a Company Affiliate or other entity) and you in
effect as of the date a determination is to be made under this Agreement.
Without limiting the scope of the preceding sentence, except as provided
therein, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect. In this Agreement, unless otherwise stated, the
following uses apply: (a) “including” (and like terms) means “including, without
limitation” (and like terms); and (b) references to sections and exhibits are to
sections and exhibits in and to this Agreement.


31.Acknowledgements Regarding Section 409A of the Code. This Agreement is
intended to comply with section 409A of the Code and the guidance and
regulations promulgated thereunder (“Section 409A”) or an exemption thereunder
and shall be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A. Notwithstanding the foregoing, you acknowledge
that if you are deemed a “specified employee” within the meaning of Section
409A, as determined by the Committee, at a time when you become eligible for
settlement of the RSUs upon “separation from service” within the meaning of
Section 409A, then to the extent this Agreement provides for “nonqualified
deferred compensation” and to the extent necessary to prevent any accelerated or
additional tax under Section 409A, such settlement shall be delayed until the
earlier of: (a) the date that is six months following your separation from
service and (b) your death. All installment payments under this Agreement shall
be deemed separate payments for purposes of Section 409A.


[Signature Page Follows]























--------------------------------------------------------------------------------

EXHIBIT 10.2






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his hand as of the
Grant Date.


EXTRACTION OIL & GAS, INC.






By:_______________________________________
Name:
Title:




[GRANTEE]




__________________________________________
GRANTEE



